Exhibit 10.1

 

EARTHLINK SHARED SERVICES, LLC

 

SEVERANCE PLAN

 

AND SUMMARY PLAN DESCRIPTION

 

(Amended and Restated Effective as of April 1, 2015)

 

--------------------------------------------------------------------------------


 

EarthLink Shared Services, LLC

Severance Plan

(Amended and Restated Effective as of April 1, 2015)

 

EarthLink Shared Services, LLC (the “Company”) hereby amends and restates the
EarthLink Shared Services, LLC Severance Plan (f/k/a the EarthLink, Inc.
Severance Plan) (the “Plan”), effective as of April 1, 2015, to provide eligible
employees with certain severance pay and benefits in the event their employment
is terminated by the Company and its Affiliates on or after such date due to a
reduction in the workforce, layoff, sale or discontinuance of a business
operation or other job or position elimination caused by a lack of work, as
described herein.  For purposes of the Plan, “Affiliate” means any entity that
is part of a controlled group of corporations or is under common control with
the Company within the meaning of Sections 1563(a), 414(b) or 414(c) of the
Internal Revenue Code of 1986, as amended (the “Code”), except that, in making
any such determination, fifty percent (50%) shall be substituted for eighty
percent (80%) each place it appears under such Code Sections and related
regulations.  The Company and its Affiliates have the responsibility of
maintaining business practices that are within the bounds of local, state and
federal laws, applying the same practices consistently to all employees and
treating individuals with dignity, respect, fairness and compassion.

 

The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a severance
pay plan within the meaning of United States Department of Labor Regulations
Section 2510.3-2(b).  This document serves as both the Plan document and the
summary plan description for the Plan.  The Plan supersedes any prior severance
plans, programs or policies sponsored by the Company or any of its Affiliates
covering employees eligible under this Plan, both formal and informal, including
without limitation EarthLink’s (i) Position Elimination and Severance Plan for
Eligible Employees Continuously Employed Since December 31, 2007, (ii) Position
Elimination and Severance Plan for Eligible Employees Whose Current Employment
Started on or after January 1, 2008, (iii) Executives’ Position Elimination and
Severance Plan, and (iv) Severance Plan and Summary Plan Description (effective
January 1, 2012), other than those severance plans, programs or policies the
terms of which specifically provide that they cannot be superseded or
terminated.  The severance plans, programs or policies which are not superseded
or terminated by this Plan include without limitation the Company’s
Change-in-Control Accelerated Vesting and Severance Plan, the EarthLink
Network, Inc. Key Employee Compensation Continuation Plan and the EarthLink
Accelerated Vesting and Compensation Continuation Plan.

 

Eligible Employees

 

The Plan applies to regular employees of the Company and its Affiliates (as
denoted on the payroll records of the Company and its Affiliates) whose
employment with the Company and its Affiliates is terminated by the Company and
its Affiliates due to a reduction in the workforce, layoff, sale or
discontinuance of a business operation or other job or position elimination
caused by lack of work, except as otherwise provided herein.  The Company, as
the Administrator of the Plan, shall in its sole discretion determine in all
cases whether an employee is eligible for severance pay and benefits under the
Plan.  If an eligible employee regularly works less than forty (40) hours per
week, severance pay and benefits under the Plan will be prorated according to
the employee’s established workweek.  Independent contractors, consultants,
individuals

 

--------------------------------------------------------------------------------


 

performing services through an independent contractor, consulting or similar
agreement, leased employees and temporary or seasonal employees are not eligible
to participate under the Plan.

 

Conditions of Ineligibility

 

An otherwise eligible employee shall not be eligible for severance pay and
benefits under the Plan if:

 

·              the employee ceases to be an eligible employee as described
above, other than as a result of a reduction in the workforce, layoff, sale or
discontinuance of a business operation or other job or position elimination
caused by lack of work;

 

·              the employee is involuntarily terminated for reasons other than a
reduction in the workforce, layoff, sale or discontinuance of a business
operation or other job or position elimination caused by lack of work, including
without limitation any involuntary termination because of performance issues or
any other employer-initiated termination or discharge of an at-will employee
other than as the result of a reduction in work force, layoff, sale or
discontinuance of a business operation or other job or position elimination
caused by lack of work;

 

·              the employee retires, resigns, quits, dies, terminates employment
on account of a disability or abandons his or her position;

 

·              the employee accepts another position with the Company or with an
Affiliate of the Company;

 

·              the employee is offered another position with the Company or an
Affiliate of the Company, with the same or a higher level of salary or wages, at
the employee’s current location of employment or at another location within
fifty (50) miles of the employee’s current location of employment, whether or
not employee accepts such offer;

 

·              the employee is eligible for long-term disability benefits and/or
Social Security benefits;

 

·              the employee becomes eligible under the Plan as the direct result
of the acquisition by the Company or any Affiliate of the business, assets or
ownership interest of a non-Affiliate entity (regardless of the structure or
method of such acquisition) and such employee is receiving severance pay or
other similar amounts under any employment or other agreement, policy, plan,
program or arrangement covering such employee’s previous employment with such
non-Affiliate entity;

 

·              in case of a sale of a business operation, or part of a business
operation, the employee is offered employment with the purchaser with the same
or higher level salary or wages at employee’s current location or at another
location within fifty (50) miles of employee’s current location of employment,
whether or not employee accepts such offer;

 

2

--------------------------------------------------------------------------------


 

·              the employee terminates employment due to his or her employer
outsourcing that employee’s job or function if the employee is offered
employment with the vendor that will continue to provide the job or function
that employee previously provided, with the same or higher level salary or
wages, at employee’s current location or at another location within fifty (50)
miles of employee’s current location of employment, whether or not employee
accepts such offer;

 

·              the termination of the employee’s employment entitles the
employee to benefits under any employment agreement, severance agreement or
other termination or separation agreement between the employee and the Company
or an Affiliate;

 

·              the termination of the employee’s employment entitles the
employee to benefits under the Company’s Change-in-Control Accelerated Vesting
and Severance Plan, the EarthLink Network, Inc. Key Employee Compensation
Continuation Plan, the EarthLink Accelerated Vesting and Compensation
Continuation Plan, or any other similar severance or compensation continuation
plan of the Company, its Affiliates or any of their predecessors;

 

·              the employee is employed outside of the United States of America
and is entitled to severance benefits under any laws or regulations of any
foreign jurisdiction applicable to such employee; or

 

·              the Plan is terminated prior to the employee’s right to the
severance pay and benefits becoming vested hereunder.

 

Termination of Employment

 

From time to time, individual Business Divisions within the Company or an
Affiliate will identify an employee whose employment will be terminated, and
will provide this information to Human Resources (“HR”).

 

The Business Divisions will provide HR with the reasons for the termination of
employee’s employment.  HR will document the business reasons for the
termination of employment.  The Company is committed to the practice of
non-discrimination.

 

Termination Categories

 

When the eligible employee’s employment is terminated, there are four potential
scenarios for the eligible employee.

 

I.                                        The eligible employee’s current
employment is to be terminated due to one or more of the reasons covered by this
Plan and the employee is offered another position with the Company or an
Affiliate with the same or a higher level salary or wages at the employee’s
current location of employment or at another location within fifty (50) miles of
the employee’s current location of employment.  If the employee accepts the new
position, the employee’s employment relationship with the Company or an
Affiliate

 

3

--------------------------------------------------------------------------------


 

continues.  If the employee declines the position offered, the employee will not
be entitled to any severance pay or benefits under the Plan.

 

II.                                   The eligible employee’s current employment
is to be terminated for one or more of the reasons covered by this Plan, and the
employee is offered another position with the Company or an Affiliate with lower
salary or wages at the same or another location of employment.  The employee
will have the option of accepting the new position or taking the severance
package.  If the employee accepts the new position, the employee’s employment
relationship with the Company or an Affiliate continues.  If the employee
declines the offered position, the employee will be given the severance package
as stated below.

 

III.                              The eligible employee’s current employment is
to be terminated for one or more of the reasons covered by this Plan, and the
employee is offered another position with the Company or an Affiliate with the
same or a higher salary or wages at another location that is more than fifty
(50) miles from the employee’s current location of employment.  The employee
will have the option of accepting the new position or taking the severance
package.  If the employee accepts the new position, the employee’s employment
relationship with the Company or an Affiliate continues.  If the new position
entitles the employee to relocation benefits under the Company’s Corporate
Relocation Policy, the employee will be offered the Corporate Relocation
Package.  The expense of the relocation then will be paid by the employee’s new
department.  If the employee declines the offered position, the employee will be
given the severance package as stated below.

 

IV.                               The eligible employee’s current employment is
to be terminated for one or more of the reasons covered by this Plan, and no
other position is offered.  In this case, the employee will be given the
severance package as stated below.

 

Severance Pay and Benefits

 

In exchange for providing the Company and its Affiliates with an enforceable
Waiver and Release Agreement in a form acceptable to the Company, and for not
later revoking that Waiver and Release Agreement, each eligible employee shall
be entitled to receive the severance pay and benefits stated below, except that
the severance pay and benefits described below will be prorated for those
eligible employees who work a regular schedule of less than forty (40) hours per
week.

 

I.                                        Eligible Employees in Executive Vice
President or Executive Officer Positions.  Eligible employees who are in
Executive Vice President or Executive Officer positions will receive, after any
applicable notice period, the following severance pay and benefits:

 

·              Seventy-eight (78) weeks base salary paid in a lump sum as soon
as administratively practicable following the termination of employee’s
employment with the Company and all Affiliates but no later than the 15th day of
the third month of the calendar year following the calendar year in which the
employee’s right to the payment vests.  Base salary excludes overtime, incentive
compensation, bonuses, and any other forms of compensation over and above the
employee’s base salary rate.

 

4

--------------------------------------------------------------------------------


 

·              For employees eligible and participating in the Company’s
medical, dental and vision plans, the Company will pay to the eligible employees
an amount equal to the employer portion of the employees’ premiums for those
plans, plus the two percent COBRA administration fee, for seventy-eight (78)
weeks of COBRA benefits coverage.  The Company will make this payment in a
single lump sum as soon as administratively practicable following termination of
the employee’s employment but no later than the 15th day of the third month of
the calendar year following the calendar year in which the employee’s right to
the payment vests.  The Company shall withhold or obtain payment for applicable
income and employment taxes from any payments for COBRA benefits.  Such
ex-employees may continue COBRA for the COBRA eligibility period by paying 100
percent of the COBRA premium.

 

·              Seventy-eight (78) weeks of executive-level outplacement services
provided by a vendor selected by the Company with a value of up to $30,000,
beginning immediately following the termination of employee’s employment with
the Company and all Affiliates.  No cash payment is available in lieu of the
outplacement services.

 

·              Employees given notice that their positions are being eliminated
after the first quarter of any calendar year will be eligible for the pro-rata
bonus, if any, otherwise payable under the applicable Company bonus plan in
which they participated for that year, based on regular earnings for that year
and actual business results, payable at the normal time of the bonus payout;
provided, however, that such pro-rata bonus will be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the employee’s right to such pro-rata bonus vests.  Severance pay is not
considered regular earnings.  Employees given notice that their positions are
being eliminated during the first quarter of any calendar year will not be
eligible for any bonus otherwise payable under the applicable Company bonus plan
in which they participated for that year.

 

II.                                   Eligible Employees in Senior Vice
President Positions.  Eligible employees in Senior Vice President positions (who
are not also in Executive Officer positions) will receive, after any applicable
notice period, the following severance pay and benefits:

 

·              Fifty-two (52) weeks base salary paid in a lump sum as soon as
administratively practicable following the termination of employee’s employment
with the Company and all Affiliates but no later than the 15th day of the third
month of the calendar year following the calendar year in which the employee’s
right to the payment vests.  Base salary excludes overtime, incentive
compensation, bonuses, and any other forms of compensation over and above the
employee’s base salary rate.

 

·              For employees eligible and participating in the Company’s
medical, dental, and vision plans, the Company will pay to eligible employees an
amount equal to the employer portion of active employees’ premiums for those
plans, plus the two percent COBRA administration fee, for fifty-two (52) weeks
of COBRA benefits coverage.  The Company will make this payment in a single lump
sum as soon as administratively practicable following termination of the
employee’s employment but no later than the 15th day of the third month of the
calendar year following the calendar year in which the

 

5

--------------------------------------------------------------------------------


 

employee’s right to the payment vests.  The Company shall withhold or obtain
payment for applicable income and employment taxes from any payments for COBRA
benefits.  Such ex-employees may continue COBRA for the COBRA eligibility period
by paying 100 percent of the COBRA premium.

 

·              Fifty-two (52) weeks of outplacement services provided by a
vendor selected by the Company, with a value of up to $20,000, beginning
immediately following the termination of employee’s employment with the Company
and all Affiliates.  No cash payment is available in lieu of the outplacement
services.

 

·              Employees given notice that their positions are being eliminated
after the first quarter of any calendar year will be paid the pro-rata bonus, if
any, otherwise payable under the applicable Company bonus plan in which they
participated for that year, based on regular earnings for that year and actual
business results, payable at the normal time of the bonus payout; provided,
however, that such pro-rata bonus will be paid no later than the 15th day of the
third month of the calendar year following the calendar year in which the
employee’s right to such pro-rata bonus vests.  Severance pay is not considered
regular earnings.  Employees given notice that their positions are being
eliminated during the first quarter of any calendar year will not be eligible
for any bonus otherwise payable under the applicable Company bonus plan in which
they participated for that year.

 

·              Employees participating in sales commission or sales bonus plans
will be paid any commissions or bonuses that have been earned prior to the
termination date.  The Company also shall pay each such employee an amount equal
to the employee’s average weekly sales commissions or sales bonuses earned for
the two (2) completed calendar quarters preceding the employee’s notification
date multiplied by the number of weeks of base salary to be paid the employee
under the Plan.  The Company will make such payments in a single lump sum as
soon as administratively practicable following the termination of the employee’s
employment but no later than the 15th day of the third month of the calendar
year following the calendar year in which the employee’s right to such amounts
vest.

 

III.                              Eligible Employees in Vice President
Positions.  Eligible employees who are in Vice President positions will receive,
after any applicable notice period, the following severance pay and benefits:

 

·              Thirty-nine (39) weeks base salary paid in a lump sum as soon as
administratively practicable following the termination of employee’s employment
with the Company and all Affiliates but no later than the 15th day of the third
month of the calendar year following the calendar year in which the employee’s
right to the payment vests.  Base salary excludes overtime, incentive
compensation, bonuses, and any other forms of compensation over and above the
employee’s base salary rate.

 

·              For employees eligible and participating in the Company’s
medical, dental and vision plans, the Company will pay to the eligible employees
an amount equal to the employer portion of the employees’ premiums for those
plans, plus the two percent

 

6

--------------------------------------------------------------------------------


 

COBRA administration fee, for thirty-nine (39) weeks of COBRA benefits
coverage.  The Company will make this payment in a single lump sum as soon as
administratively practicable following termination of the employee’s employment
but no later than the 15th day of the third month of the calendar year following
the calendar year in which the employee’s right to the payment vests.  The
Company shall withhold or obtain payment for applicable income and employment
taxes from any payments for COBRA benefits.  Such ex-employees may continue
COBRA for the COBRA eligibility period by paying 100 percent of the COBRA
premium.

 

·              Thirty-nine (39) weeks of executive-level outplacement services
provided by a vendor selected by the Company with a value of up to $15,000,
beginning immediately following the termination of employee’s employment with
the Company and all Affiliates.  No cash payment is available in lieu of the
outplacement services.

 

·              Employees given notice that their positions are being eliminated
after the first quarter of any calendar year will be eligible for the pro-rata
bonus, if any, otherwise payable under the applicable Company bonus plan in
which they participated for that year, based on regular earnings for that year
and actual business results, payable at the normal time of the bonus payout;
provided, however, that such pro-rata bonus will be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the employee’s right to such pro-rata bonus vests.  Severance pay is not
considered regular earnings.  Employees given notice that their positions are
being eliminated during the first quarter of any calendar year will not be
eligible for any bonus otherwise payable under the applicable Company bonus plan
in which they participated for that year.

 

·              Employees participating in sales commission or sales bonus plans
will be paid any commissions or bonuses that have been earned prior to the
termination date.  The Company also shall pay each such employee an amount equal
to the employee’s average weekly sales commissions or sales bonuses earned for
the two (2) completed calendar quarters preceding the employee’s notification
date for the six (6) months immediately preceding the employee’s termination
date multiplied by the number of weeks of base salary to be paid the employee
under the Plan.  The Company will make such payments in a single lump sum as
soon as administratively practicable following the termination of the employee’s
employment but no later than the 15th day of the third month of the calendar
year following the calendar year in which the employee’s right to such amounts
vest.

 

IV.                               Eligible Employees Who Are Not in Executive
Vice President, Executive Officer, Senior Vice President or Vice President
Positions.  Eligible employees who are not in Executive Vice President,
Executive Officer, Senior Vice President or Vice President positions will
receive, after any applicable notice period, the following severance pay and
benefits, except as otherwise set forth below:

 

·              The weeks of base salary set forth below paid in either (i) equal
installments in accordance with the Company’s normal payroll procedures (but no
less frequently than monthly) beginning as soon as administratively practicable
following the

 

7

--------------------------------------------------------------------------------


 

termination of employee’s employment with the Company and all Affiliates but no
later than thirty (30) days following the effective date of the employee’s
Waiver and Release Agreement described below or (ii) a lump sum as soon as
administratively practicable following the termination of employee’s employment
with the Company and all Affiliates but no later than the 15th day of the third
month of the calendar year following the calendar year in which the employee’s
right to the payment vests, in either case as the Company in its sole discretion
shall determine.  Similarly-situated employees need not be treated the same with
respect to how their severance will be paid. Base salary excludes overtime,
incentive compensation, bonuses, and any other forms of compensation over and
above the employee’s base salary rate.

 

Employee Category

 

Weeks of Base Salary

 

 

 

Directors

 

Eight (8) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of twenty (20) weeks.

 

 

 

Salaried Employees (other than Directors)

 

Six (6) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of sixteen (16) weeks.

 

 

 

Hourly Employees

 

Four (4) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of eight (8) weeks.

 

·              For employees eligible and participating in the Company’s
medical, dental and vision plans, the Company will pay to the eligible employees
an amount equal to the employer portion of the employees’ premiums for those
plans, plus the two percent COBRA administration fee, for the number of months
of COBRA benefits coverage set forth below.  The Company will make this payment
in either (i) equal installments in accordance with the Company’s normal payroll
procedures (but no less frequently than monthly) beginning as soon as
administratively practicable following the termination of employee’s employment
with the Company and all Affiliates but no later than thirty (30) days following
the effective date of the employee’s Waiver and Release Agreement described
below or (ii) a single lump sum as soon as administratively practicable
following termination of the employee’s employment but no later than the
15th day of the third month of the calendar year following the calendar year in
which the employee’s right to the payment vests, in either case as the Company
in its sole discretion shall determine.  Similarly-situated employees need not
be treated the same with respect to how their COBRA benefits will be paid. The
Company shall withhold or obtain payment for applicable income and employment
taxes from any payments for COBRA benefits.

 

8

--------------------------------------------------------------------------------


 

Such ex-employees may continue COBRA for the COBRA eligibility period by paying
100 percent of the COBRA premium.

 

Employee Category

 

Months of COBRA

 

 

 

Directors

 

Four (4) months

 

 

 

Salaried Employees (other than Directors)

 

Two (2) months

 

 

 

Hourly Employees

 

One (1) month

 

·              Directors, salaried employees and hourly employees will not be
entitled to receive any outplacement services under IV hereof.

 

·              Employees given notice that their positions are being eliminated
after the first quarter of any calendar year will be eligible for the pro-rata
bonus, if any, otherwise payable under the applicable Company bonus plan in
which they participated for that year, based on regular earnings for that year
and actual business results, payable at the normal time of the bonus payout;
provided, however, that such pro-rata bonus will be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the employee’s right to such pro-rata bonus vests.  Severance pay is not
considered regular earnings.  Employees given notice that their positions are
being eliminated during the first quarter of any calendar year will not be
eligible for any bonus otherwise payable under the applicable Company bonus plan
in which they participated for that year.

 

·              Employees participating in sales commission or sales bonus plans
will be paid any commissions or bonuses that have been earned prior to their
termination date.  The Company also shall pay each such employee an amount equal
to the employee’s average weekly sales commissions or sales bonuses earned for
the two (2) completed calendar quarters preceding the employee’s notification
date multiplied by the number of weeks of base salary to be paid the employee
under the Plan.  The Company will make such payments in a single lump sum as
soon as administratively practicable following the termination of the employee’s
employment but no later than the 15th day of the third month of the calendar
year following the calendar year in which the employee’s right to such amounts
vests.

 

·              Notwithstanding the foregoing, however, in no event will the
aggregate of the weeks of base salary and COBRA benefits to be paid to any
eligible employee who is not in an Executive Vice President, Executive Officer,
Senior Vice President or Vice President position (i) exceed two times the lesser
of (a) the employee’s annual compensation for the preceding calendar year
(adjusted for any increase during that year that was expected to continue
indefinitely if the employee had not terminated employment) and (b) the Code
Section 401(a)(17) qualified plan compensation limit for the calendar year in
which the employee terminates employment (i.e., $265,000 for 2015), or (ii) be
paid later than December 31 of the second calendar year following the

 

9

--------------------------------------------------------------------------------


 

year in which the employee terminates employment.  The Company in its sole
discretion will determine what adjustments will be made to comply with the
foregoing limitations.

 

V.                                    Legacy Employees.  Notwithstanding the
foregoing, eligible employees who are not in Executive Vice President, Executive
Officer, Senior Vice President or Vice President positions, and who have been
continuously employed since December 31, 2007 and designated by the Plan
Administrator as “Legacy Employees” for purposes of the Plan, will receive,
after any applicable notice period, no less than the following severance pay and
benefits, except as otherwise set forth below:

 

·              The weeks of base salary set forth below paid in either (i) equal
installments in accordance with the Company’s normal payroll procedures (but no
less frequently than monthly) beginning as soon as administratively practicable
following the termination of employee’s employment with the Company and all
Affiliates but no later than thirty (30) days following the effective date of
the employee’s Waiver and Release Agreement described below or (ii) a lump sum
as soon as administratively practicable following the termination of employee’s
employment with the Company and all Affiliates but no later than the 15th day of
the third month of the calendar year following the calendar year in which the
employee’s right to the payment vests, in either case as the Company in its sole
discretion shall determine.  Similarly-situated employees need not be treated
the same with respect to how their severance will be paid.  Base salary excludes
overtime, incentive compensation, bonuses, and any other forms of compensation
over and above the employee’s base salary rate.

 

Employee Category

 

Weeks of Base Salary

 

 

 

Employees Earning Annual Base Salary or Wages of $75,000 or more

 

Sixteen (16) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of twenty-four (24) weeks.

 

 

 

Employees Earning Annual Base Salary or Wages of $35,000 to $74,999

 

Eight (8) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of sixteen (16) weeks.

 

 

 

Employees Earning Annual Base Salary or Wages of less than $35,000

 

Four (4) weeks (minimum) plus one (1) week for each full year of continuous
employment with the Company and its Affiliates from the employee’s most recent
date of hire; with a maximum of twelve (12) weeks.

 

10

--------------------------------------------------------------------------------

 


 

·                                          For employees eligible and
participating in the Company’s medical, dental and vision plans, the Company
will pay to the eligible employees an amount equal to the employer portion of
the employees’ premiums for those plans, plus the two percent COBRA
administration fee, for the number of months of COBRA benefits coverage set
forth below.  The Company will make this payment in either (i) equal
installments in accordance with the Company’s normal payroll procedures (but no
less frequently than monthly) beginning as soon as administratively practicable
following the termination of employee’s employment with the Company and all
Affiliates but no later than thirty (30) days following the effective date of
the employee’s Waiver and Release Agreement described below or (ii) a single
lump sum as soon as administratively practicable following termination of the
employee’s employment but no later than the 15th day of the third month of the
calendar year following the calendar year in which the employee’s right to the
payment vests, in either case as the Company in its sole discretion shall
determine.  Similarly-situated employees need not be treated the same with
respect to how their COBRA benefits will be paid.  The Company shall withhold or
obtain payment for applicable income and employment taxes from any payments for
COBRA benefits.  Such ex-employees may continue COBRA for the COBRA eligibility
period by paying 100 percent of the COBRA premium.

 

Employee Category

 

Months of COBRA

Employees Earning Annual Base Salary or Wages of $75,000 or more

 

Four (4) months

Employees Earning Annual Base Salary or Wages of $35,000 to $74,999

 

Two (2) months

Employees Earning Annual Base Salary or Wages of less than $35,000

 

One (1) month

 

·                                          One (1) month of outplacement
services for eligible employees earning annual base salary or wages of $75,000
or more, provided by a vendor selected by the Company with a value of up to
$2,400, beginning immediately following the termination of employee’s employment
with the Company and all Affiliates.  No cash payment is available in lieu of
the outplacement services.  No outplacement services will be provided for
eligible employees earning annual base salary or wages of less than $75,000.

 

·                                          Employees given notice that their
positions are being eliminated after the first quarter of any calendar year will
be eligible for the pro-rata bonus, if any, otherwise payable under the
applicable Company bonus plan in which they participated for that year, based on
regular earnings for that year and actual business results, payable at the
normal time of the bonus payout; provided, however, that such pro-rata bonus
will be paid no later than the 15th day of the third month of the calendar year
following the calendar year in which the employee’s right to such pro-rata bonus
vests.  Severance pay is not considered regular earnings.  Employees given
notice that their positions are being eliminated during the first quarter of any
calendar year will not be eligible for any bonus

 

11

--------------------------------------------------------------------------------


 

otherwise payable under the applicable Company bonus plan in which they
participated for that year.

 

·                                          Employees participating in sales
commission or sales bonus plans will be paid any commissions or bonuses that
have been earned prior to their termination date.  The Company also shall pay
each such employee an amount equal to the employee’s average weekly sales
commissions or sales bonuses earned for the two (2) completed calendar quarters
preceding the employee’s notification date multiplied by the number of weeks of
base salary to be paid the employee under the Plan.  The Company will make such
payments in a single lump sum as soon as administratively practical following
the termination of the employee’s employment but no later than the 15th day of
the third month of the calendar year following the calendar year in which the
employee’s right to such amounts vests.

 

·                                          Notwithstanding the foregoing,
however, in no event will the aggregate of the weeks of base salary and COBRA
benefits to be paid to any eligible employee who is not in an Executive Vice
President, Executive Officer, Senior Vice President or Vice President position
and who has been continuously employed since December 31, 2007 and designated by
the Plan Administrator as a “Legacy Employee” for purposes of the Plan,
(i) exceed two times the lesser of (a) the employee’s annual compensation for
the preceding calendar year (adjusted for any increase during that year that was
expected to continue indefinitely if the employee had not terminated employment)
and (b) the Code Section 401(a)(17) qualified plan compensation limit for the
calendar year in which the employee terminates employment (i.e., $265,000 for
2015), or (ii) be paid later than December 31 of the second calendar year
following the year in which the employee terminates employment.  The Company in
its sole discretion will determine what adjustments will be made to comply with
the foregoing limitations.

 

VI.                               Reduction in Severance of All Eligible
Employees.  Notwithstanding any other provision of this Plan, the aggregate
severance pay that an eligible employee might otherwise receive under
I, II, III, IV or V above will be reduced, on a dollar-for-dollar basis, for any
severance pay or compensation continuation the employee previously received
under any severance or compensation continuation plan of the Company or any of
its Affiliates, including, without limitation, the Company’s (i) Executives’
Position Elimination and Severance Plan, (ii) Position and Elimination and
Severance Plan for Eligible Employees Whose Current Employment Started on or
after January 1, 2008, (iii) Change-in-Control Accelerated Vesting and Severance
Plan, (iv) Key Employee Compensation Continuation Plan, (v) Accelerated Vesting
and Compensation Continuation Plan, (vi) Position Elimination and Severance Plan
for Eligible Employees Continuously Employed Since December 31, 2007, or any
other similar severance or compensation continuation Plan of the Company or any
of its Affiliates or any of their predecessors or any employment, severance,
compensation continuation, separation or other termination agreement between the
employee and the Company or an Affiliate, if the eligible employee was rehired
by the Company or an Affiliate within one (1) year of the employee’s termination
of employment with respect to which the employee received such severance or
compensation continuation; it being the intent of this Plan not to provide
severance pay to

 

12

--------------------------------------------------------------------------------


 

an otherwise eligible employee to the extent the eligible employee previously
received severance pay or compensation continuation from the Company or any of
its Affiliates in connection with the employee’s prior termination of employment
and the employee was then rehired within one (1) year of such prior termination
of employment.  The foregoing reduction shall be applied to the aggregate
severance pay that otherwise would be paid to such employee after the
application of the maximum limit of severance that might be paid to the
employee.

 

The consideration for the voluntary Waiver and Release Agreement shall be the
severance pay and benefits provided under this Plan that the eligible employee
would otherwise not be eligible to receive.

 

The Company may, in its sole discretion, enhance the amount of severance pay
that an eligible employee is entitled to receive under this Plan in addition to
the amount of severance described above or make available additional or other
forms of severance benefits hereunder.  Furthermore, the Company or an Affiliate
may, in its sole discretion, award severance pay to an employee who is not
otherwise eligible to receive it under this Plan provided the employee is not
otherwise entitled to any severance or similar benefits under any employment
agreement, severance agreement or other termination or severance agreement or
under any other severance or compensation continuation plan of the Company or
any of its Affiliates.  To the extent the Company in its sole discretion
enhances the amount of severance pay or provides any additional forms of
severance benefits under this Plan, such enhanced severance pay and additional
forms of severance benefits shall be provided under the Plan and pursuant to the
terms and other conditions hereof.  Notwithstanding the foregoing, however, no
other severance or other benefits provided an employee shall be deemed enhanced
severance pay or additional or other forms of severance benefits provided under
this Plan unless such other arrangements specifically reference that they are
being provided under this Plan.  All legally required federal, state and local
withholding taxes and any sums owing to the Company shall be deducted from
severance pay and benefits due under this Plan.

 

Delay in Payment for Specified Employees

 

Notwithstanding any other provision of this Plan, if an otherwise eligible
employee is a Specified Employee (as defined below), and if the severance
package payable to such Specified Employee hereunder is not otherwise exempt
from Section 409A of the Code, then, to the extent necessary to comply with
Section 409A of the Code, no payments may be made hereunder (including, if
necessary, any payments for COBRA benefits) before the date which is six months
after the Specified Employee’s separation from service within the meaning of
Section 409A or, if earlier, the date of death of the Specified Employee. 
Because the amounts to be paid pursuant to this Plan should satisfy one or more
exceptions to treatment as nonqualified deferred compensation subject to Code
Section 409A, these Specified Employee six-month delay provisions should only be
applicable if it is subsequently determined that the amounts to be paid pursuant
to this Plan are not exempt from Section 409A.

 

For purposes of this Plan, “Specified Employee” means an employee who is (i) an
officer of the Company or any Affiliate having annual compensation greater than
$170,000 (with certain adjustments for inflation after 2015), (ii) a
five-percent owner of EarthLink Holdings Corp.

 

13

--------------------------------------------------------------------------------


 

(“HoldCo”) or (iii) a one-percent owner of HoldCo having annual compensation
greater than $150,000.  For purposes of this Section, no more than 50 employees
(or, if lesser, the greater of three or 10 percent of the employees) shall be
treated as officers.  Employees who (i) normally work less than 17 1/2 hours per
week, (ii) normally work not more than 6 months during any year, (iii) have not
attained age 21 or (iv) are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and the Company (except as otherwise
provided in regulations issued under the Code) shall be excluded for purposes of
determining the number of officers.  For purposes of this Section, the term
“five-percent owner” (“one-percent owner”) means any person who owns more than
five percent (One percent) of the outstanding stock of HoldCo or stock
possessing more than five percent (one percent) of the total combined voting
power of all stock of HoldCo.  For purposes of determining ownership, the
attribution rules of Section 318 of the Code shall be applied by substituting
“five percent” for “50 percent” in Section 318(a)(2) and the rules of Sections
414(b), 414(c) and 414(m) of the Code shall not apply.  For purposes of this
Section, the term “compensation” has the meaning given such term by
Section 414(q)(4) of the Code.  The determination of whether the employee is a
Specified Employee will be based on a December 31 identification date such that
if the employee satisfies the above definition of Specified Employee at any time
during the 12-month period ending on December 31, he will be treated as a
Specified Employee if he has a termination of employment during the 12-month
period beginning on the first day of the fourth month following the
identification date.  This definition is intended to comply with the specified
employee rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.

 

Compliance with Code Section 409A

 

This Plan and all payments to be made or benefits to be provided hereunder are
intended to be exempt from the applicable requirements of Section 409A of the
Code and shall be construed and interpreted in accordance therewith.  All rights
to the payments and benefits under the Plan shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent
permitted by Section 409A of the Code.  The Company may at any time amend,
suspend or terminate this Plan, or any payments to be made hereunder, as
necessary to maintain such exemption or be in compliance with Section 409A. 
Notwithstanding the preceding, the Company and its Affiliates shall not be
liable to any employee or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any amount under this Plan is subject to taxes, penalties or
interest as a result of failing to comply with Code Section 409A.

 

Reemployment and Death

 

In the event a former employee receiving severance pay or benefits under the
Plan is subsequently rehired by the Company or an Affiliate, the employee shall
not be required to repay any severance pay or benefits previously received under
the Plan and shall still be entitled to receive the payment of any pro-rata
bonus payable under the Plan; provided, however, that payment of such prorated
bonus under the Plan shall be reduced (but not below zero) to the extent the
rehired employee is entitled to receive all or any portion of such bonus after
rehire under the applicable Company bonus plan in which such employee previously
participated or the hired employee is entitled to receive all or any portion of
a similar bonus alternative by the

 

14

--------------------------------------------------------------------------------


 

Company or an Affiliate; there being no intent to provide duplicate payments to
such employee with respect to such bonus.  However, such employee will not be
entitled to receive under this Plan any severance pay or benefits not yet paid. 
In the event a former employee receiving severance pay or benefits under the
Plan is offered and rejects another position with the Company or an Affiliate,
all unpaid severance pay and benefits shall continue.  In the event a former
employee receiving severance pay or benefits under the Plan dies, all unpaid
severance pay and benefits shall continue and shall be paid to the employee’s
designated beneficiary or estate.

 

Waiver and Release Agreement

 

In order to receive the severance pay and benefits available under the Plan, an
eligible employee must submit a signed Waiver and Release Agreement, in a form
acceptable to the Company, to the Plan Administrator on or within twenty-one
(21) days (forty-five (45) days in the event of a group termination) after the
employee’s date of termination of employment, but not prior to the date of
termination of employment.

 

An eligible employee may revoke a signed Waiver and Release Agreement within
seven (7) days of signing the Waiver and Release Agreement.  Any such revocation
must be made in writing and must be received by the Plan Administrator within
such seven (7) day period.  An eligible employee who does not submit a signed
Waiver and Release Agreement or, having submitted one, timely revokes the Waiver
and Release Agreement shall not be eligible to receive severance pay or benefits
under the Plan.  An eligible employee who timely submits a signed Waiver and
Release Agreement and who does not exercise his or her right of revocation shall
be eligible to receive severance pay and benefits under the Plan only after the
applicable period for revoking such Waiver and Release Agreement has expired.

 

Eligible employees are advised to contact their personal attorneys at their own
expense to review the Waiver and Release Agreement if they so desire.

 

No Duplicate Payments

 

The severance pay and benefits available under the Plan are the maximum to which
an employee is entitled from the Company and its Affiliates in the event of
involuntary termination of employment.  The Company or an Affiliate and an
eligible employee may be parties to other agreements, policies, plans, programs
or arrangements relating to the employee’s employment which do not specifically
disqualify the employee from participation in this Plan.  In such an event, this
Plan shall be construed and interpreted so that severance pay and benefits are
provided under this Plan only to the extent that similar amounts of severance
and benefits are not paid or provided to such employee under any other
agreements, policies, plans, programs or arrangements; it being the intent of
this Plan not to provide to the employee any duplicative payments of severance
pay or other benefits.  By way of example and not of limitation, to the extent
any annual bonus plan of the Company and its Affiliates, including without
limitation the Company’s annual short-term incentive bonus plan, provides for
payment of all or some portion of any bonus otherwise payable for the year in
which Employee terminates employment, such payment shall reduce any such bonus
for the year in which Employee terminates employment otherwise payable under
this Plan.  The Company or Affiliate, as applicable, in its sole

 

15

--------------------------------------------------------------------------------


 

discretion, shall determine whether payments or other benefits to the employee
under any other such agreements, policies, plans, programs or arrangements shall
constitute duplicative payments of severance pay or benefits hereunder.  In the
event the Company or Affiliate determines that payments or other benefits to the
employee under any other such agreements, policies, plans, programs or
arrangements constitute duplicative payments, the severance pay or benefits
otherwise payable under this Plan shall be reduced to the extent of such
duplicative payments.

 

WARN Act

 

The cash portion of the severance pay an eligible employee is to receive under
this Plan will normally be paid in a lump sum as soon as administratively
practicable following the termination of employee’s employment with the Company
and all Affiliates but no later than the 15th day of the third month of the
calendar year following the calendar year in which the employee’s right to the
payment vests.  To the extent that the Company determines that the termination
of an eligible employee’s employment may be subject to the Worker Adjustment and
Retraining Notification Act or any other equivalent federal, state or local law
regarding mass employment separations (collectively, “WARN Act”),
notwithstanding any other provision of the Plan, the Company (i) shall endeavor
to comply with the WARN Act, to the extent applicable, by giving up to a minimum
of sixty (60) days’ notice of such termination (or more if required under the
WARN Act); and/or (ii) may designate the employee for a paid administrative
leave during all or part of the alleged WARN Act notice period; and/or (iii) in
lieu of partial or complete WARN Act notice, may provide the employee with a
payment or payments intended to satisfy all or part of any alleged potential
WARN Act liability. All or a portion of any severance that such employee is
eligible to receive under this Plan shall be reduced by and may be coordinated
with any payments the employee receives during the paid administrative leave
consistent with (ii) above, or any payments made consistent with (iii) above,
with any remaining severance amount to be paid under the Plan (subject to the
Waiver and Release Agreement requirement described above) in a lump sum as soon
as administratively practicable following the end of the WARN Act period but no
later than the 15th day of the third month of the calendar year following the
calendar year in which the employee’s right to the payment vests.  Regular
salary or wages paid to the employee once the employee receives the WARN Act
notice and is not on administrative leave will constitute the employee’s usual
compensation and not severance under the Plan.  Payments which the Company makes
pursuant to (ii) above, while the employee is on administrative leave during all
or part of the alleged WARN Act notice period, will count as severance pay under
this Plan.  Payments which the Company makes pursuant to (iii) above, after the
employee’s last day of work, also will count as severance pay under this Plan. 
In other words, payments which the Company makes while the employee is on
administrative leave during all or part of the alleged WARN Act notice period
and/or after the employee’s last day of work to satisfy potential WARN Act
liability will be paid as part of, and not in addition to, the severance
benefits the employee will be entitled to receive under this Plan.  Payments
made pursuant to (ii) or (iii) above will first offset the amount of base salary
to be paid to the employee as severance under the Plan and then any other cash
amounts due the employee under the Plan (on a pro rata basis).  If the employee
then is entitled to any remaining severance under the Plan, the Company will
deliver the Waiver and Release Agreement to the employee sufficiently in advance
of the employee’s termination of employment so that the employee will have at
least twenty-one (21) days (forty-five (45) days in the event of a group
termination) to consider the Waiver and Release Agreement described above before
being required to submit the Waiver and

 

16

--------------------------------------------------------------------------------


 

Release Agreement to the Company to receive the rest of the employee’s severance
benefits under the Plan.  In that event, the employee must submit the signed
Waiver and Release Agreement, in a form acceptable to the Company, to the Plan
Administrator after the employee’s date of termination of employment (and no
later than the period described above), but not prior to the date of termination
of employment, and the applicable revocation period must expire, without the
employee having revoked the Waiver and Release Agreement, before the last day on
which payment of such remaining severance may be made under the Plan.  If the
employee is not entitled to any remaining severance under the Plan after any
payments made pursuant to (ii) or (iii) above, the employee shall be offered an
additional payment in an amount determined by the Committee as consideration for
the employee executing and not revoking the Waiver and Release Agreement. 
Additionally, the Company may, in its discretion, take any of the foregoing
actions with respect to any eligible employee whose employment otherwise is
subject to protection by law so as to coordinate the employee’s severance with
any other legal requirements imposed on the Company and its Affiliates with
respect to such eligible employee.

 

Confidentiality

 

The terms and conditions of this Plan and the employees’ severance pay and
benefits under the Plan shall remain strictly confidential.  Employees may not
discuss or disclose any terms of this Plan or its benefits with anyone except
their attorneys, accountants and immediate family members who shall be
instructed to maintain the confidentiality agreed to under this Plan, except as
may be required by law.  In the event employee or employee’s attorneys,
accountants or immediate family members breach the terms of this provision,
employee shall forfeit any and all rights to receive the severance pay and
benefits under the Plan and shall be required to return the aggregate amount of
severance pay and benefits received previously under the Plan.

 

Confidential Information/Cooperation

 

In order to receive severance pay and benefits under the Plan, eligible
employees shall be required (i) to confirm in the Waiver and Release Agreement
the terms of their Employee Confidentiality and Invention Assignment Agreement
or other employee confidentiality agreement(s) with the Company or Affiliate
and, at the Company’s or Affiliate’s discretion, and (ii) to agree in the Waiver
and Release Agreement to such other terms relating to the protection and return
of the Company’s or Affiliate’s confidential and proprietary business
information and other Company or Affiliate property as the Company or Affiliate
deems appropriate.

 

After an employee’s termination of employment with the Company and its
Affiliates, he or she shall, with reasonable notice, furnish information as may
be in his or her possession, control or knowledge and to otherwise cooperate
with and assist the Company or Affiliate as reasonably may be requested in
connection with any claims or legal actions in which the Company or Affiliate is
or may become a party, or in any matter in which he or she was involved or of
which he or she had knowledge while employed by the Company or Affiliate.  No
employee shall be entitled to any compensation for such cooperation except for
reimbursement by the Company or Affiliate for his or her actual out-of-pocket
expenses or costs incurred with this cooperation as soon as administratively
practicable after the expenses are incurred.

 

17

--------------------------------------------------------------------------------


 

Return of Company Property

 

Upon termination of employment, employees shall return to the Company or
Affiliate all property of the Company or Affiliate in their possession, custody
or control, including keys, credit cards, identification cards, laptop
computers, Personal Digital Assistants (PDAs), car and mobile telephones,
pagers, parking stickers, correspondence, notes, memoranda, reports, manuals,
notebooks, drawings, sketches, blueprints, formulae, prototypes, models,
computer disks, computer printouts, information stored electronically on
computers, and the trade secrets and other confidential information of the
Company or Affiliate.  Employees shall not make any copies, nor shall they
retain any originals or copies of such property.

 

Plan Administration

 

The Company shall act as the Plan Administrator of the Plan (or shall have the
power to appoint a Plan Administrator of the Plan) and the “named fiduciary”
within the meaning of such terms as defined in ERISA.  It shall be the principal
duty of the Plan Administrator to see that the Plan is carried out, in
accordance with its terms, and operated uniformly for similarly situated
individuals.

 

Authority of Plan Administrator

 

The Plan Administrator shall have sole discretionary power to administer the
Plan, subject to applicable requirements of law.  The Plan Administrator shall
have the authority to interpret the Plan and to determine all questions arising
under or in connection with the Plan, including all questions of fact and
questions of eligibility to participate and obtain benefits under the Plan.  The
Plan Administrator shall pay benefits under the Plan, in accordance with its
terms, but only if it determines in its sole discretion that the claimant is
entitled to them.

 

The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the Plan and
may seek expert advice as the Plan Administrator deems reasonably necessary with
respect to the Plan.  The Plan Administrator shall be entitled to rely upon the
information and advice furnished by such persons and experts, unless actually
knowing such information and advice to be inaccurate or unlawful.

 

All actions and determinations of the Plan Administrator shall be final, binding
and conclusive on all parties.  Neither the Plan Administrator nor anyone acting
on its behalf shall be liable in any manner for any action taken or
determination made under the Plan in good faith.  Nevertheless, as permitted by
law, the Company will indemnify and save the Plan Administrator’s designees
harmless against expenses, claims and liabilities arising out of his or their
actions on behalf of the Company in connection with the administration of the
Plan, except expenses, claims and liabilities arising out of such person’s own
gross negligence or bad faith or for which applicable law does not permit such
indemnification.

 

Claim Procedures

 

Employees do not need to complete a claim for benefits to obtain benefits under
the Plan.  However, employees who dispute the amount of, or their entitlement
to, Plan benefits must file a claim with the Plan Administrator to obtain Plan
benefits.  Any claim by an employee who

 

18

--------------------------------------------------------------------------------


 

disputes the amount of, or his or her entitlement to, Plan benefits must be
filed in writing within ninety (90) days of the event that the employee is
asserting constitutes an entitlement to such Plan benefits.  Failure by the
employee to submit such claim within the ninety (90)-day period shall bar the
employee from any claim for benefits under the Plan as a result of the
occurrence of such event.

 

Claims for benefits shall be filed in writing with the Plan Administrator. 
Written notice of the decision on such claim shall be furnished to the claimant
within ninety (90) days of receipt of such claim unless special circumstances
require an extension of time for processing the claim.  If the Plan
Administrator needs an extension of time to process a claim, written notice will
be delivered to the claimant before the end of the initial ninety (90) day
period.  The notice of extension will include a statement of the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its final decision.  However, that extension may
not exceed ninety (90) days after the end of the initial period.  If the Plan
Administrator rejects a claim for failure to furnish necessary material or
information, the written notice to the claimant will explain what more is needed
and why, and will tell the claimant that the claimant may refile a proper claim.

 

The Plan Administrator shall provide payment for the claim only if the Plan
Administrator determines, in its sole discretion, that the claimant is entitled
to the claimed benefit.

 

If any part of a claim for benefits under this Plan is denied, the Plan
Administrator will provide the claimant with a written notice stating (i) the
specific reason or reasons for the denial; (ii) the specific reference to
pertinent Plan provisions on which the denial was based; (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) appropriate information as to the steps to be taken if the claimant wishes
to submit a claim for review, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

 

The full value of any payment made according to the Plan satisfies that much of
the claim and all related claims under the Plan.

 

Appeal Procedures

 

If a claim is denied, the claimant may appeal the denial by delivering a written
notice to the Plan Administrator specifying the reasons for the appeal.  That
notice must be delivered within sixty (60) days after receiving the notice of
denial.  The claimant may submit written comments, documents, records and other
information relating to the claimant’s claim for benefits.  The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.  The Plan Administrator’s review will take into account all such
written comments, documents, records and other information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered initially.

 

The Plan Administrator will advise the claimant in writing of the final
determination after review.  The decision on review will be written in a manner
calculated to be understood by the

 

19

--------------------------------------------------------------------------------


 

claimant, and it will include specific reasons for the decision and specific
references to the pertinent provisions of the Plan or related documents on which
the decision is based.  Such written notification also will include a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, the claimant’s right
to obtain the information about such procedures and a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on review.  The written decision will be rendered within sixty (60)
days after the request for review is received, unless special circumstances
require an extension of time for processing.  If an extension is necessary the
Plan Administrator will furnish written notice of the extension to the claimant
before the end of the 60-day period and indicate the special circumstances
requiring the extension of time.  The extension notice will indicate the date by
which the Plan Administrator expects to render a decision.  The decision will
then be rendered as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review.

 

If the Plan Administrator holds regularly scheduled meetings at least quarterly,
the time periods for rendering the written decision described in the preceding
paragraph shall not apply and the Plan Administrator shall instead make a
benefit determination no later than the date of the meeting of the Plan
Administrator that immediately follows the Plan’s receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting.  In such case, a benefit determination may be made by no later
than the date of the second meeting following the Plan’s receipt of the request
for review.  If special circumstances require a further extension of time for
processing, a benefit determination will be rendered no later than the third
meeting of the Plan Administrator following the Plan’s receipt of the request
for review.  If such an extension of time for review is required because of
special circumstances, the Plan Administrator will provide the claimant with
written notice of the extension, describing the special circumstances and the
date as of which the benefit determination will be made, prior to the
commencement of the extension.  The Plan Administrator will notify the claimant
of the benefit determination as soon as possible, but not later than five days
after the benefit determination is made.

 

In no event shall an employee or other claimant be entitled to challenge a
decision of the Plan Administrator in court or in any other administrative
proceeding unless and until these claim review and appeal procedures have been
complied with and exhausted.  The claimant shall have ninety (90) days from the
date of receipt of the Plan Administrator’s decision on review in which to file
suit regarding a claim for benefits under the Plan.  If suit is not filed within
such 90-day period, it shall be forever barred.  The decisions made hereunder
shall be final and binding on participants, employees and any other party.

 

Amendment / Termination / No Vesting

 

Eligible employees do not have any vested right to severance pay and benefits
under the Plan.  The Company reserves the right, in its sole discretion, to
amend or terminate the Plan at any time by written action of its Chief Executive
Officer or Chief Financial Officer or any of their designees or by such other
action as the Company may determine.  On and after the termination of the Plan,
no further awards of severance pay or other benefits shall be made or accrue
under the Plan; provided, however, that any such termination of the Plan shall
not materially and

 

20

--------------------------------------------------------------------------------


 

adversely affect any award of severance pay or other benefits made or accrued
before the effective date of termination of the Plan.

 

No Representations Contrary to the Plan

 

The terms of an employee’s severance pay and benefits are as set forth in this
document, which cannot be changed by the promises of any individual employee or
manager.  Only the Company may change the terms of the Plan, and then only
through a written amendment.  No promises (oral or written) that are contrary to
the terms of the Plan and its written amendments are binding upon the Plan, the
Plan Administrator or the Company or any of its Affiliates.

 

Plan Funding

 

The Plan is funded entirely through Company or Affiliate payments from its
operating assets.  Severance pay and benefits are not held under any trust, are
paid from the general assets of the Company or Affiliate, are unsecured, and are
subject to the claims of the Company’s or Affiliate’s general creditors.  The
rights of eligible employees are no greater than those of an unsecured general
creditor of the Company or Affiliate, as applicable.

 

Coordination With Other Benefits

 

Severance pay and benefits under the Plan are not considered eligible earnings
for the Company’s 401(k) Plan or any other benefit program.

 

Restriction Against Assignment

 

Severance pay and benefits under the Plan may not be assigned, pledged or
encumbered in any manner, and any attempt to do so shall be void.  The Company
and its Affiliates shall make deductions from Plan severance payments to the
extent required by court-ordered garnishment, wage assignment or similar law.

 

Controlling Law

 

Except to the extent superseded by laws of the United States, the laws of the
State of Delaware shall be controlling in all matters relating to the Plan.

 

Reemployment Other Than As An Employee

 

The Company or Affiliate may, in its sole discretion, determine how an employee
whose employment is terminated but who is offered another position as an
independent contractor or consultant with the Company or with an Affiliate shall
be treated for purposes of the Plan.  In that respect, the Company or Affiliate,
in its sole discretion, may make all such determinations under the Plan,
including without limitation, determining (i) whether a regular employee whose
employment is terminated but who is rehired as an independent contractor or
consultant is an eligible employee, (ii) whether an otherwise eligible employee
will be eligible for severance pay if the employee is retained, or hired by the
Company or an Affiliate, as an independent contractor or consultant under any
agreement that provides for severance or similar benefits on termination of
service, (iii) whether an employee whose employment is terminated but who is
offered work

 

21

--------------------------------------------------------------------------------


 

by the Company or an Affiliate as an independent contractor or consultant
qualifies for severance pay and benefits under any of the position elimination
categories set forth under the Plan, and (iv) whether any employee whose
employment is terminated is deemed to be re-employed to the extent the employee
is retained, or hired by the Company or an Affiliate, as an independent
contractor or consultant.  Notwithstanding the foregoing, an eligible employee
will not be given a severance package under the Plan if the eligible employee
continues to provide services to the Company or any of its Affiliates in a
capacity other than as an eligible employee and such services are provided at an
annual rate that is 50 percent or more of the services rendered, on average,
during the immediately preceding thirty-six (36) months of employment (or, if
employed less than thirty-six (36) months, such lesser period).

 

Temporary Leave of Absence

 

An eligible employee will not be considered to have had a termination of
employment and will not be entitled to the severance pay and benefits under this
Plan if the otherwise eligible employee goes on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) for a period of less than six months, or for a longer period if the
employee’s right to reemployment is provided either by statute or by contract;
provided, however, if the eligible employee otherwise meets the requirements for
receiving severance pay and benefits under this Plan and if the period of leave
(i) ends or (ii) exceeds six months and the employee’s right to reemployment is
not provided either by statute or by contract, then the eligible employee will
be considered to have had a termination of employment and will be entitled to
the severance pay and benefits as of the first date immediately following such
time if the eligible employee otherwise would be entitled to such benefits if
the eligible employee terminated employment as of such time.

 

22

--------------------------------------------------------------------------------


 

General Plan Information

 

Plan Name

 

EarthLink Shared Services, LLC Severance Plan

 

Plan Sponsor

 

EarthLink Shared Services, LLC

1170 Peachtree Street

Suite 900

Atlanta, Georgia 30309

(404) 748-7317

 

Employer Identification Number (EIN)

 

51-0553722

 

Plan Number

 

508

 

Plan Type

 

The Plan is a welfare benefit plan that pays severance benefits.

 

Plan Administrator

 

Plan Administrator, EarthLink Shared Services, LLC Severance Plan

 

c/o EarthLink Shared Services, LLC

1170 Peachtree Street

Suite 900

Atlanta, Georgia 30309

(404) 748-7317

 

Agent for Service of Legal Process

 

c/o EarthLink Shared Services, LLC

General Counsel

1170 Peachtree Street

Suite 900

Atlanta, Georgia 30309

(404) 748-6634

 

Plan Year

 

The calendar year.

 

23

--------------------------------------------------------------------------------


 

ERISA Rights Statement

 

As participant in this Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants shall be entitled to:

 

·              examine, without charge at the Plan Administrator’s office and at
other specified locations, such as worksites and union halls, all documents
governing the Plan, including collective bargaining agreements, and a copy of
the latest Annual Report (Form 5500 series), if any, filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).

 

·              obtain copies of all documents governing the operation of the
Plan including collective bargaining agreements and copies of the latest Annual
Report (Form 5500 series), if any, and an updated summary plan description, by
making a written request to the Plan Administrator and paying a reasonable
charge for the copies.

 

·              receive a summary of the Plan’s annual financial report.  The
Plan Administrator is required by law to furnish each participant under the Plan
with a copy of this summary annual report.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.

 

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA.  If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court.  In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court.  If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court.  The court will decide who should
pay court costs and legal fees.  If your suit is successful, the court may order
the person you have sued to pay costs and fees.  If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

 

24

--------------------------------------------------------------------------------


 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

25

--------------------------------------------------------------------------------

 